EXHIBIT 10.1

 

FIRST AMENDMENT TO

SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT made as of the 24th day of May, 2018.

 

AMONG

 

THE PERSONS IDENTIFIED ON SCHEDULE A TO THIS AGREEMENT AS THE SELLERS,

 

(together, the “Sellers”)

 

AND

 

MARATHON GLOBAL INC., a corporation incorporated under the laws of the Province
of Ontario

 

(“Marathon”)

 

AND

 

KANEH BOSM BIOTECHNOLOGY INC., a corporation incorporated under the laws of the
Province of British Columbia

 

(“KBB”)

 

WHEREAS the parties entered into a Share Exchange Agreement dated May 17, 2018
(the “Agreement”);

 

AND WHEREAS the parties have agreed to amend the Agreement as set out in this
amending agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
provisions and covenants herein and in the Agreement, the parties hereby agree
as follows:

 



1.

The Agreement is hereby amended as follows:

 

 

 

 

(a)

Schedule A of the Agreement is hereby deleted and Schedule A hereto is hereby
inserted in its place.

 

 

 

2.

In all other respects the terms and conditions set forth in the Agreement shall
remain unamended, and time shall remain of the essence.

 

 

 

3.

Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed thereto in this Agreement.



 



  1

   



 

IN WITNESS WHEREOF the parties hereto have executed these presents the day and
year first above written.

 



MARATHON GLOBAL INC.

 

KANEH BOSM BIOTECHNOLOGY INC.

 

 

   

 

   

By: 

/s/ Gavin Treanor  

By:

/s/ Eugene Beukman  

 

(Authorized Signatory)  

 

(Authorized Signatory)  

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

 

 

 

 

 

COSMOS HOLDINGS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Grigorios Siokas

 

 

 

 

 

(Authorized Signatory)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED, SEALED & DELIVERED

In the presence of:

 

 

 

 

 

 

 

 

 

 

 

/s/ Gavin Treanor

 

 

 

 

 

Gavin Treanor

 

 

 

 

 

 

 

 

 

 

 

SIGNED, SEALED & DELIVERED

In the presence of:

 

 

 

 

 

 

 

 

 

 

 

/s/ Lianne Treanor

 

 

 

 

 

Lianne Treanor

 

 

 

 

 

 

 

 

 

 

 

SIGNED, SEALED & DELIVERED

In the presence of:

 

 

 

 

 

 

 

 

 

 

 

/s/ Brian Treanor

 

 

 

 

 

Brian Treanor

 



 



  2

   



 

SCHEDULE A

 

THE SELLERS, PURCHASED SHARES AND PAYMENT SHARES

 

Sellers

 

Shareholder Address

 

Number of Purchased Shares Held

 

 

Number of Payment Shares to be Received

 

Cosmos Holdings Inc.

 

 

 

 

2,500,000

 

 

 

5,000,000

 

Gavin Treanor

 

 

 

 

2,250,000

 

 

 

4,500,000

 

Lianne Treanor

 

 

 

 

2,250,000

 

 

 

4,500,000

 

Brian Treanor

 

 

 

 

500,000

 

 

 

1,000,000

 

 

 

Total

 

 

7,500,000

 

 

 

15,000,000

 

 

 



3



 